Citation Nr: 0600461	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing has been associated with the claims 
folder.  The Board notes that the veteran waived initial 
agency of original jurisdiction (AOJ) consideration of the 
evidence submitted at the hearing.  

The of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 2000, the Board denied reopening the claim 
of entitlement to service connection for PTSD.  That decision 
is final.

2.  Since the October 2000 Board decision is relevant and 
probative of the issue at hand.  


CONCLUSION OF LAW

The October 1990 Board decision, which denied reopening 
entitlement to service connection PTSD is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

New and material evidence means evidence which was not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a).  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2005).  The veteran 
filed his claim to reopen in June 2001.  

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein reopened.  

The issue of service connection for the PTSD was denied by 
the Board in October 1990.  In a March 2001 rating decision, 
the AOJ denied reopening the claim for service connection for 
PTSD.  At the time of the prior Board decision, the record 
included the service medical records, statements from the 
veteran, and post service medical records.  The evidence was 
reviewed and service connection for PTSD was denied.  38 
U.S.C.A. § 7104.  The decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

In essence, at the time of the prior Board decision in 
October 2000, there was no diagnosis of PTSD and no opinion 
to the effect that PTSD was related to service.  A December 
2000 VA examination report notes a long psychiatric treatment 
history with treatment since 1974, and diagnoses to include 
organic brain syndrome, substance abuse, malingering, 
depressive neurosis, organic hallucinations, anxiety, 
schizoid personality, dependent personality, passive 
aggressive personality, organic mood disorder, and 
personality disorder, not otherwise specified.  The examiner 
stated that while the reported symptoms did not meet the full 
criteria for a diagnosis of PTSD, the appellant did have PTSD 
symptoms in service, that the symptoms may have continued 
after separation, and that his condition may have been 
"exacerbated" during service.  This evidence, if accepted 
as true, appears to raise a possibility that some form of 
psychiatric disorder is related to service.  The Board finds 
that the veteran has submitted new and material evidence.  
Therefore, the claim for service connection for PTSD is 
reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a psychiatric disorder to include PTSD is 
granted.  


REMAND

The Board notes that the record establishes that the 
appellant's awards and decorations include a Combat 
Infantryman Badge.  

A December 2000 VA examination report notes a long 
psychiatric treatment history with treatment since 1974, and 
diagnoses to include organic brain syndrome, substance abuse, 
malingering, depressive neurosis, organic hallucinations, 
anxiety, schizoid personality, dependent personality, passive 
aggressive personality, organic mood disorder, and 
personality disorder, not otherwise specified.  The examiner 
stated that while the reported symptoms did not meet the full 
criteria for a diagnosis of PTSD, the appellant did have PTSD 
symptoms in service, that the symptoms may have continued 
after separation, and that his condition may have been 
"exacerbated" during service.  The examiner added that the 
appellant was an extremely impaired individual, and that the 
exact diagnosis and causes would require more extensive 
evaluation.  The examiner stated the matter was complicated 
by the appellant's own psychiatric disorganization and 
inability to be an adequate historian.  The examiner noted 
the appellant's report to the effect that at the time of 
service entrance, "he knew that his head was not working 
(kept it to himself) because he wanted to serve and thought 
that being in the service might help him."  The examiner 
stated that if that was the case, then such an individual 
might suffer further psychiatric damage and PTSD symptoms 
even when experiencing combat from a distance or other more 
mildly stressful situations more so than another individual 
would be able to tolerate.  

In a January 2004 VA opinion, the VA physician stated that 
the appellant had a diagnosis of PTSD and schizophrenia.  
There is conflicting evidence in this case and further 
development is necessary for the Board to render a 
determination.  

In addition, in correspondence received in February 1976, the 
appellant stated he was receiving Social Security 
Administration (SSA) disability benefits.  These records have 
not been associated with the claims file.  A September 1983 
VA outpatient treatment record indicates that there may be 
pertinent vocational rehabilitation records in relation to 
the claim. The appellant's vocational rehabilitation folder 
has not been associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should schedule the 
appellant for a period of observation 
and evaluation at a VA facility.  The 
examiner(s) should review the claims 
file.  The examiner(s) should provide an 
opinion in regard to the following.  
What are the most accurate diagnoses?  
Is any identified acquired psychiatric 
disorder, to include PTSD, related 
(incurred in or aggravated) to service?  
A complete battery of testing should be 
conducted.  A complete rationale should 
accompany any opinion provided.  

2.  The AOJ should obtain all SSA 
records pertinent to the veteran's 
claim, to include any decisions and the 
medical records upon which those 
decisions were based.

3.  The AOJ should associate the 
vocational rehabilitation folder with 
the claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


